UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6766


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ISRAEL ARELLANO-ARELLANO,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:07-cr-00063-gec-mfu-19; 5:10-cv-80242-gec-mfu)


Submitted:   July 20, 2010                 Decided:   July 27, 2010


Before GREGORY, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Israel Arellano-Arellano, Appellant Pro Se.        Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Israel Arellano-Arellano seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.      The   order     is    not    appealable    unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,        537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                      Slack,

529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Arellano-Arellano has not made the requisite

showing.    Accordingly, we deny the motions for a certificate of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately




                                         2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3